DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group IV, drawn to a beverage dispensing system, in the reply filed on October 15, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The previously non-elected claims have been canceled herein.
An action on the merits of Claims 41-42 and 45-59 is provided below.

Claim Objections
Claim 56 is objected to because of the following informalities:
Claim 56 recites the limitation “the stationary portions” in line 2 as well as in lines 3-4.  It appears the claim should recite “the two stationary portions” in order to maintain consistency with “two stationary portions” recited in Claim 56, line 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 41-42 and 45-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 41 recites the limitation “beverage material” in line 7.  It is unclear if this refers to “a beverage material” recited in Claim 41, line 3 or to an entirely different beverage material.  For purposes of examination Examiner interprets the claim to refer to the same beverage material.
Claim 41 recites the limitation “liquid” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 41 recites the limitation “beverage material” in line 11.  It is unclear if this refers to “a beverage material” recited in Claim 41, line 3 or to an entirely different beverage material.  For purposes of examination Examiner interprets the claim to refer to the same beverage material.
Claim 45 recites the limitation “liquid” in line 2.  It is unclear if this refers to “liquid” recited in Claim 41, line 7 or to an entirely different liquid.  For purposes of examination Examiner interprets the claim to refer to the same liquid.
Claim 47 recites the limitation “beverage material” in line 3.  It is unclear if this refers to “a beverage material” recited in Claim 41, line 3 or to an entirely different 
Claim 53 recites the limitation “wherein the beverage material container is partially received into the mixing funnel” in lines 1-2.  It is unclear what is meant by the phrase “partially received” in the context of the claim.  It is unclear if the container is “partially received” into the mixing funnel as a result of moving the container towards the mixing funnel or if the container is already disposed within the mixing funnel.
Claim 56 recites the limitation “wherein the cover includes a movable portion located between two stationary portions” in lines 1-2.  It is unclear what constitutes “a movable portion” and what constitutes a “stationary portion.”  For example, all portions of a cover are capable of being “stationary” when no outside forces or pressures are applied to the cover.  Conversely, all portions of a cover are capable of being “movable” when a large enough force or pressure is applied to the cover to break the cover and therefore “move” the cover.  For purposes of examination Examiner interprets the limitations “wherein the cover includes a movable portion located between two stationary portions, the movable portion joined to the stationary portions by respective break lines arranged to open with movement of the movable portion relative to the stationary portions” to require at least one break line.
Claim 56 recites the limitation “respective break lines” in lines 2-3.  It is unclear how many break lines are required.
Claim 57 recites the limitation “the body” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 59 recites the limitation “permits the beverage material container to move to the second position only if an external force applied to the beverage material container and mixing funnel exceeds a threshold” in lines 5-7.  It is unknown what “a threshold” corresponds to.
Clarification is required.
Claims 42, 46, 48-52, 54-55, and 58 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
.

Claims 41, 45-47, 53-54, and 56-58 are rejected under 35 U.S.C. 103 as being unpatentable over Capitani US 2014/0356484 in view of Peterson et al. US 2012/0308688.
Regarding Claim 41, Capitani discloses a beverage dispensing system comprising a beverage cartridge (capsule 10) including a beverage material container (male infusor 40) having a beverage material (aromatic substance) in an internal space wherein the beverage material container (male infusor 40) is capable of being opened to release the beverage material (aromatic substance) and a mixing funnel (female infusor 30) attached to the beverage material container (male infusor 40) (‘484, FIG. 4) (‘484, Paragraph [0033]) and a beverage making machine having a cartridge holder (‘484, Paragraph [0017]).
Capitani is silent regarding the cartridge holder including a vibration mechanism.
Peterson et al. discloses a beverage dispensing system comprising a beverage cartridge (cartridge 10) including a beverage material container (container 12) having a beverage material (beverage medium 20) in an internal space (interior space 14) wherein the beverage material container (container 12) is capable of being opened (via piercing) to release the beverage material (beverage medium 20) (‘688, Paragraph [0052]) and a beverage making machine (beverage forming apparatus 100) having a cartridge holder (‘688, FIG. 3) (‘688, Paragraphs [0042] and [0044]).  Peterson et al. further discloses the cartridge holder including a vibration mechanism (sonic emitter 53) capable of vibrating the beverage cartridge (‘688, FIG. 46) (‘688, Paragraph [0073]).
Both Capitani and Peterson et al. are directed towards the same field of endeavor of beverage dispensing systems comprising a beverage cartridge in combination with a beverage making machine having a cartridge holder.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cartridge holder of the beverage making machine of Capitani and incorporate a vibration mechanism into the cartridge holder since Peterson et al. teaches that utilizing vibratory sonic energy to an interior space of a cartridge increases the speed of forming a beverage, increases the strength of a beverage, produces different qualities of beverages, increases the degree of extraction of the beverage material during brewing, and/or enables the use of beverage media that would otherwise be usable for a given application (‘688, Paragraphs [0074]-[0075]).
Further regarding Claim 41, the limitations “the beverage material container being arranged to be opened to release the beverage material,” “arranged to receive beverage material released from the beverage material container and to receive liquid that is mixed with the beverage material in the mixing funnel,“ “arranged to receive the beverage cartridge,” and “arranged to vibrate the beverage cartridge and cause beverage material to be material to be dispensed from the beverage cartridge into the mixing funnel” are seen to be recitations regarding the intended use of the “beverage dispensing system.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Nevertheless, Capitani teaches the beverage material being capable of being opened to release the beverage material (‘484, Paragraph [0037]).
Regarding Claim 45, the limitations “wherein the cartridge holder is arranged to vibrate the beverage cartridge while dispensing liquid into the mixing funnel to mix with the beverage material” are limitations with respect to the intended use of the beverage dispensing system and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 41 provided above.  Nevertheless, Peterson et al. teaches the cartridge holder being capable of vibrating the beverage cartridge (‘688, Paragraph [0073]).
Regarding Claim 46, the limitations “wherein the cartridge holder is arranged to move the beverage material and the mixing funnel toward each other to open the beverage material container” are limitations with respect to the intended use of the beverage dispensing system and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 41 provided above.
Regarding Claim 47, the limitations “wherein the cartridge holder is arranged to hold the beverage cartridge in an orientation with the beverage material container positioned over the mixing funnel such that beverage material dispensed from the beverage material container falls into the mixing funnel” are limitations with respect to the intended use of the beverage dispensing system and as such are rejected for the 
Regarding Claim 53, the limitations “wherein the beverage material container is partially received into the mixing funnel to open the beverage material container” are limitations with respect to the intended use of the beverage dispensing system and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 41 provided above.
Regarding Claim 54, Capitani discloses the mixing funnel (female infusor 30) including a cover (cover 20) with one or more break lines (at least one precutting line 22’) and the beverage material container (male infusor 40) including a pusher element (portion of male infusor 40 that abuts against female infusor 30) (‘484, Paragraph [0033]) capable of contacting the cover (cover 20) and cause the one or more break lines (at least one precutting line 22’) to open with movement of the beverage material container (male infusor 40) toward the mixing funnel (female infusor 30) (‘484, FIGS. 3-4) (‘484, Paragraph [0022]).  It is noted that the claimed “pusher element” does not specify any particular structure and that any portion capable of pushing the cover reads on the claimed pusher element.  Although Capitani teaches the cover with one or more break lines being disposed on the mixing funnel, claims to a cover having one or more break lines which read on the prior art except with regard to the position of the cover with one or more break lines are held unpatentable because shifting the position of the cover with one or more break lines would not have modified the operation of the device in view of In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (MPEP § 2144.04.VI.C.).  Capitani teaches that a cover having one or more break lines (pre-cuts 
Further regarding Claim 54, the limitations “arranged to contact the cover and cause the one or more break lines to open with movement of the beverage material container toward the mixing funnel” are limitations regarding the intended use of the beverage dispensing system and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 41 provided above.
Regarding Claim 56, Capitani discloses the cover (cover 20) including break lines (at least one precutting lines 22’) and the pusher element (portion of male infusor 40 that abuts against female infusor 30) (‘484, Paragraph [0033]) capable of contacting the cover (cover 20).  It is noted that the presence of break lines (at least one precutting line 22’) reads on the claimed limitations “wherein the cover includes a movable portion located between two stationary portions, the movable portion joined to the stationary portions by respective break lines arranged to open with movement of the movable portion relative to the stationary portions.”
Further regarding Claim 56, the limitations “wherein the pusher element is arranged to contact and move the movable portion with movement of the beverage material container towards the mixing funnel” are limitations with respect to the intended use of the beverage dispensing system and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 41 provided above.
Regarding Claim 57, Capitani discloses the break lines (at least one precutting lines 22’) including thinned sections (precuts) (‘484, Paragraph [0028]).
Regarding Claim 58, Peterson et al. discloses the beverage material being a powder (‘688, Paragraph [0042]).
Claims 42 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Capitani US 2014/0356484 in view of Peterson et al. US 2012/0308688 as applied to claim 41 above in further view of Mariller US 2012/0210878.
Regarding Claim 42, Capitani modified with Peterson et al. is silent regarding the vibration mechanism including a yoke that extends at least partially around the beverage container.
Mariller discloses a beverage dispensing system comprising a beverage cartridge (capsule 1) including a beverage material container having a beverage material in an internal space and a beverage making machine having a cartridge holder (capsule cage 5) capable of receiving the beverage cartridge (capsule 1) (‘878, Paragraph [0016]) wherein the cartridge holder (capsule cage 5) includes a yoke (seal 9) that extends at least partially around the beverage material container (‘878, FIG. 1) (‘878, Paragraphs [0019] and [0022]).
Both Capitani and Mariller are directed towards the same field of endeavor of beverage dispensing systems comprising a beverage cartridge in combination with a beverage making machine having a cartridge holder.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cartridge holder of the beverage making machine of Capitani and incorporate a yoke onto the cartridge holder since Mariller teaches that incorporating a yoke in the form of an annular sealing element was a known and conventional way to provide a seal between a beverage cartridge and a cartridge holder of a beverage making machine.
Further regarding Claim 42, Peterson et al. teaches the cartridge holder having a vibration mechanism (‘688, Paragraph [0073]).  Therefore, the combination of Capitani modified with Peterson et al. and Mariller teaches the vibration mechanism including a yoke that extends at least partially around the beverage material container and transmits vibratory motion to the beverage material container.
Regarding Claim 48, Peterson et al. discloses the vibration mechanism (‘688, sonic emitters 53) including a motor (‘688, Paragraph [0073]).  The vibration mechanism would move the yoke (‘878, seal 9) (‘878, Paragraphs [0019] and [0022]) in a horizontal plane.
Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Capitani US 2014/0356484 in view of Peterson et al. US 2012/0308688 and Mariller US 2012/0210878 as applied to claim 42 above in further view of Frazer US 2016/0206134.
Regarding Claim 49, Peterson et al. discloses the cartridge holder of the beverage making machine having a vibration mechanism (sonic emitter 53) including a motor (‘688, Paragraph [0073]).
Capitani modified with Peterson et al. and Mariller is silent regarding the motor having an eccentric drive linked between the motor and the yoke.
Frazer discloses a beverage making machine comprising vibration motions accomplished via an eccentric motor (‘134, Paragraph [0023]).
Both modified Capitani and Frazer are directed towards the same field of endeavor of beverage making machines comprising vibration mechanisms including a motor.  It would have been obvious to one of ordinary skill in the art at the time of the .
Claims 50-52 are rejected under 35 U.S.C. 103 as being unpatentable over Capitani US 2014/0356484 in view of Peterson et al. US 2012/0308688 as applied to claim 41 above in further view of Doglioni Majer US 2008/0216666 and Kruger US 2011/0142996.
Regarding Claim 50, Capitani discloses the mixing funnel (female infusor 30) comprising a funnel body defining a bowl portion having a sidewall and a bottom wherein the sidewall has a rim at an upper end of the sidewall (‘484, FIG. 4) (‘484, Paragraph [0033]).
Capitani modified with Peterson et al. is silent regarding the bottom including an outlet opening and a gap at a portion of the sidewall.
Doglioni Majer discloses a beverage dispensing system comprising a beverage cartridge (capsule C) and a beverage making machine having a cartridge holder capable of receiving the beverage cartridge (capsule C) wherein the bottom of the beverage cartridge (capsule C) has an outlet opening (trap 9) capable of being opened by a piercing element (‘666, FIG. 1) (‘666, Paragraphs [0070]-[0071]).
Both Capitani and Doglioni Majer are directed towards the same field of endeavor of beverage dispensing systems comprising a beverage cartridge and a beverage making machine wherein the beverage cartridge has a bottom capable of being pierced.  It would have been obvious to one of ordinary skill in the art at the time 

    PNG
    media_image1.png
    731
    807
    media_image1.png
    Greyscale

Further regarding Claim 50, Capitani modified with Peterson et al. and Doglioni Majer is silent regarding a gap at a portion of the sidewall.
Kruger discloses a beverage cartridge (portion capsule 1) comprising a sidewall (wall region 12) having a gap (plurality of channels 15) at a portion of the sidewall (wall region 12) (‘996, FIG. 1) (‘996, Paragraph [0024]).

    PNG
    media_image2.png
    501
    1257
    media_image2.png
    Greyscale

Both Capitani and Kruger are directed towards the same field of endeavor of beverage dispensing systems comprising a beverage cartridge and a beverage making machine.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sidewall of the mixing funnel of Capitani and incorporate a gap in the form of a plurality of channels at a portion of the sidewall as taught by Kruger in order to prevent lateral buckling of the cartridge/mixing funnel (‘996, Paragraph [0006]).
Regarding Claim 51, Doglioni Majer discloses a spike (cusp 36) that extends upwardly from the bottom of the bowl portion (‘666, FIG. 7) (‘666, Paragraphs [0073] and [0075]) capable of contacting and opening the beverage material container (at film 4) (‘666, Paragraph [0075]).

    PNG
    media_image3.png
    614
    1429
    media_image3.png
    Greyscale

Further regarding Claim 51, the limitations “arranged to contact and open the beverage material container” are limitations with respect to the intended use of the beverage dispensing system and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 41 provided above.
Regarding Claim 52, the limitations “wherein the mixing funnel is arranged to engage the beverage material container and to move toward the beverage material container while remaining engaged with the beverage material container such that the spike opens the beverage material container” are limitations with respect to the intended use of the beverage dispensing system and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 41 provided above.
Both Capitani and Doglioni Majer are directed towards the same field of endeavor of beverage dispensing systems comprising a beverage cartridge and a beverage making machine wherein the beverage cartridge has a bottom capable of being pierced.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the mixing funnel of Capitani and incorporate a spike that extends upwardly from the bottom of the bowl portion since Doglioni Majer teaches that .
Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Capitani US 2014/0356484 in view of Peterson et al. US 2012/0308688 as applied to claim 54 above in further view of Doglioni Majer US 2008/0216666.
Regarding Claim 55, Capitani discloses the beverage material container (male infusor 40) including a cover and the mixing funnel including a cover (cover 20) with one or more break lines (precutting line 22’) (‘484, Paragraph [0022]).  The mixing funnel (female infusor 30) includes a bowl portion with a bottom and a sidewall (‘484, FIG. 4).  Although Capitani teaches the cover with one or more break lines being disposed on the mixing funnel, claims to a cover having one or more break lines which read on the prior art except with regard to the position of the cover with one or more break lines are held unpatentable because shifting the position of the cover with one or more break lines would not have modified the operation of the device in view of In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (MPEP § 2144.04.VI.C.).  Capitani teaches that a cover having one or more break lines (pre-cuts 22’) allows liquid to pass through when the infusion chamber reaches a certain pressure level (‘484, Paragraph [0027]).
Capitani modified with Peterson et al. is silent regarding the pusher element extending upwardly from the bottom.
Doglioni Majer discloses a pusher element (cusp 36) that extends upwardly from the bottom of the bowl portion of a beverage cartridge (‘666, FIG. 7) (‘666, Paragraphs 
Both Capitani and Doglioni Majer are directed towards the same field of endeavor of beverage dispensing systems comprising a beverage cartridge and a beverage making machine wherein the beverage cartridge has a bottom capable of being pierced.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the mixing funnel of Capitani and incorporate a spike that extends upwardly from the bottom of the bowl portion since Doglioni Majer teaches that incorporating a spike that extends upwardly from the bottom of the beverage cartridge was a known and conventional way to open a beverage material container (‘666, Paragraph [0075]).
Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Capitani US 2014/0356484 in view of Peterson et al. US 2012/0308688 as applied to claim 41 above in further view of Cross et al. US 2015/0150409.
Regarding Claim 59, Capitani modified with Peterson et al. is silent regarding the beverage cartridge including a detent that operates to maintain the beverage material container at a first position in the absence of an external force.
Cross et al. discloses a beverage cartridge (capsule) including a detent (orientation members 7a, 7b) disposed on the capsule base and/or capsule rim to ensure that the capsule will be held in any one of fixed orientations within a beverage production machine (‘409, FIG. 1A) (‘409, Paragraphs [0030] and [0064]), which reads on maintain the beverage material container at a first position in the absence of an external force.

    PNG
    media_image4.png
    591
    1432
    media_image4.png
    Greyscale

Both Capitani and Cross et al. are directed towards the same field of endeavor of beverage cartridges placed within a cartridge holder of a beverage making machine to produce a beverage.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the beverage cartridge of Capitani and incorporate a detent on the beverage cartridge as taught by Cross et al. in order to ensure the cartridge will be held within a fixed orientation within a beverage production machine (‘409, Paragraphs [0030] and [0064]).
Further regarding Claim 59, the limitations “wherein the beverage material container is movable relative to the mixing funnel from a first position in which the internal space is closed to a second position in which the internal space is opened to release the beverage material” and “permits the beverage material container to move to the second position only if an external force applied to the beverage material container and mixing funnel exceeds a threshold” are limitations with respect to the intended use of the of the beverage dispensing system and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 41 provided above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Halliday et al. US 2004/0191372 discloses a capsule comprising detents for retaining components of the machine in position (‘372, Paragraph [0130]) wherein detents are disposed in the cartridge holder (‘372, Paragraph [0150]).
Eidenschink et al. US 2012/0006204 discloses a yoke connection between an ingredient cartridge and a vend module for easy coupling and decoupling of the ingredient cartridge with the vend module (‘204, Paragraphs [0045] and [0048]).
Ezaz-Nikpay et al. US 2015/0289708 discloses a cartridge containing receptacle containing a lever connected to an eccentric motor drive mechanism (‘708, Paragraph [0059]).
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792